United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 1, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20264
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GABRIEL ROLANDO RODRIGUEZ, also known as
Ariel Macias,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:00-CR-291-1
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Gabriel Rolando Rodriguez seeks to appeal the sentence

following his guilty plea conviction of conspiracy to possess

with intent to distribute 1000 kilograms or more of marijuana and

conspiracy to launder money.   Rodriguez did not file a notice of

appeal from the judgment entered June 10, 2002.   Instead, almost

two years later, Rodriguez filed a pro se motion for an out-of-

time appeal, which the district court granted.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20264
                                 -2-

     “[A] district court does not have the authority to create

appellate jurisdiction simply by ordering an out-of-time direct

criminal appeal.   Compliance with the Federal Rules of Appellate

Procedure is imperative.”    United States v. West, 240 F.3d 456,

459 (5th Cir. 2001).    West addresses the proper procedures for

granting an out-of-time appeal pursuant to 28 U.S.C. § 2255.       See

id. at 459-61.

     We therefore VACATE the district court’s order granting the

out-of-time appeal, and we REMAND the case.   On remand, the

district court should treat Rodriguez’s motion for an out-of-time

appeal in accordance with West and Castro v. United States, 540

U.S. 375, 383 (2003).

     ORDER VACATED; CASE REMANDED.